DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/21, 09/29/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1, 9 and 14, closest prior art of record, Guizilini et al US 2021/0004974 teaches:
A depth system (depth system 170 paragraph 0033), comprising: 
one or more processors (processor 110 (paragraph 0033); 
a memory communicably coupled to the one or more processors and storing (memory 210 (paragraph 0033): 
a network module including instructions that (network module 220 (paragraph 0033), when executed by the one or more processors, cause the one or more processors to: 
Guizilini et al fails to teach:
generate depth features from sparse depth data according to a sparse auxiliary network (SAN) of a depth model; 
generate a first depth map from a monocular image and a second depth map from the monocular image and the depth features using the depth model; 
generate a depth loss from the second depth map and the sparse depth data and an image loss from the second depth map and the sparse depth data; and 
update the depth model including the SAN using the depth loss and the image loss.

It is inherent that all dependent claims are allowed for depending on allowable independent claims

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2675

Michael Burleson
September 6, 2022
/MICHAEL BURLESON/

/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675